ACCEPTED
                                                                              03-15-00242-CV
                                                                                      5090237
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                         4/29/2015 4:44:11 PM
                                                                            JEFFREY D. KYLE
                                                                                       CLERK
                     Case Number 03-15-00242-CV

            IN THE THIRD DISTRICT COURT OF APPEALS FILED IN
                                                   3rd COURT OF APPEALS
                            at Austin                  AUSTIN, TEXAS
__________________________________________________________________
                                                   4/29/2015 4:44:11 PM
                                                        JEFFREY D. KYLE
                                                             Clerk
                  GUILLERMO OCHOA-CRONFEL,

                              Appellant,

                                  v.

                       PATRICK C. MURRAY,

                             Appellee.
__________________________________________________________________

  From Cause No. D-1-GN-11-002136 in the 345th Judicial District Court
                          of Travis County
__________________________________________________________________

        NOTICE OF APPEARANCE AND DESIGNATION OF
                         LEAD COUNSEL
__________________________________________________________________
                                WALTERS, BALIDO & CRAIN, L.L.P.

                                                         Gregory R. Ave
                                                  State Bar No. 01448900
                                        10440 North Central Expressway
                                         Meadow Park Tower, Suite 1500
                                                     Dallas, Texas 75231
                                       Telephone Number (214) 347-8310
                                        Facsimile Number (214) 347-8311
                                             Greg.ave@wbclawfirm.com

                                           ATTORNEY FOR APPELLEE
April 29, 2015                                 PATRICK C. MURRAY
TO THE HONORABLE AUSTIN COURT OF APPEALS:

     COMES NOW, Gregory R. Ave, a partner in the law firm of Walters,

Balido & Crain, L.L.P., pursuant to Texas Rules of Appellate Procedure

6.1(c), and files this Notice of Appearance and Designation of Lead Counsel

for Appellee Patrick C. Murray. (“Appellee”). Accordingly, counsel for

Appellee requests the Court take notice and that all correspondence,

notices, briefs, pleadings, motions, orders, opinions, judgments, and other

communications be directed to the undersigned. Pursuant to Texas Rule of

Appellate Procedure 6.1(c), the following information is being provided

regarding lead counsel:

Gregory R. Ave
Texas State Bar No. 01448900
Walters, Balido & Crain, L.L.P.
Meadow Park Tower, Suite 1500
10440 North Central Expressway
Dallas, Texas 75231
Telephone Number: (214) 347-8310
Facsimile Number: (214) 347-8311
greg.ave@wbclawfirm.com.




                                     1
                                   Respectfully submitted,

                                   WALTERS, BALIDO & CRAIN, L.L.P.

                                   By:    /s/ Gregory R. Ave
                                         Gregory R. Ave
                                         Texas State Bar No. 01448900
                                         greg.ave@wbclawfirm.com
                                         10440 North Central Expressway
                                         Meadow Park Tower, Suite 1500
                                         Dallas, Texas 75231
                                         (2l4) 347-8310
                                         (2l4) 347-8311 (facsimile)

                                   ATTORNEY FOR APPELLEE
                                   PATRICK C. MURRAY

                         CERTIFICATE OF SERVICE

      On April 29, 2015, a true and correct copy of the foregoing was sent
to opposing counsel of record as follows:

Paul T. Morin, Esquire                        Via E-serve
Paul T. Morin, P.C.
503 W. 14th Street
Austin, Texas 78701

ATTORNEY FOR APPELLANT
GUILLERMO OCHOA-CRONFEL

Guillermo Ochoa-Cronfel, Esquire              Via E-serve
2700 Bee Cave Road, Suite 103
Austin, Texas 78746

APPELLANT
                                          /s/ Gregory R. Ave
                                          Gregory R. Ave


                                     2